    Case: 1:16-cv-10729 Document #: 97 Filed: 04/21/21 Page 1 of 3 PageID #:779




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

BEAL BANK USA,                                   )
                                                 )
                             Plaintiff,          )
                                                 )
                      v.                         )        Case No. 1-16-CV-10729
                                                 )
MARCIA A. SWIFT a/k/a MARCIA SWIFT               )       Hon. Gary Feinerman
a/k/a MARCIA A. JEWELL and                       )
CHRISTOPHER T. SWIFT a/k/a                       )
CHRISTOPHER SWIFT a/k/a CHRIS T.                 )
SWIFT a/k/a CHRIS R. SWIFT a/k/a                 )
CHRIS SWIFT,                                     )
                                                 )
                             Defendants.


                                JOINT STATUS REPORT

         Pursuant to the Court’s April 7, 2021 Order, Plaintiff Beal Bank USA (“Beal Bank”

or “Plaintiff”), by its attorneys, and Defendants Marcia A. Swift and Chris T. Swift

(“Defendants”), by their attorney, hereby submit this Status Report regarding

proceedings in the Kane County mortgage foreclosure action.

Status of the State Court Proceeding

         As previously reported, on July 29, 2020 Judge Busch granted Beal Bank’s

motion for summary judgment in its entirety and entered an order of judgment of

foreclosure and sale against Defendants. Thereafter, the Defendants’ redemption period

expired. Defendants did not file any post-judgment motions within the applicable time

limit.

         Due to the pandemic, the previously scheduled foreclosure sale dates of October

29, November 19 and December 17, 2020 were postponed by the Kane County Sheriff.

On January 21, 2021 the Kane County Sheriff offered the property for sale to the public
    Case: 1:16-cv-10729 Document #: 97 Filed: 04/21/21 Page 2 of 3 PageID #:780




and Plaintiff, the only bidder, purchased the property at the bid price of $520,000. On

February 9, 2021, Judge Busch entered an order which (i) approved the foreclosure sale;

(ii) awarded Plaintiff a deficiency judgment against Defendants in the amount of

$464,636.00; and (iii) granted possession of the property to Plaintiff. A copy of the

February 9, 2021 Order is attached as Exhibit A.

       On March 10, 2021 the Defendants filed a notice of appeal seeking to reverse and

vacate the summary judgment order, the order approving the sale and “[a]ll inerlocutory

orders.” A copy of the Notice of Appeal is attached as Exhibit B. On March 24, 2021

Defendants filed their Docketing Statement, which is attached as Exhibit C. On April 19,

2021, Attorney George Olsen filed his appearance on behalf of Defendants in this case.

       Given the lengthy and byzantine history of this dispute, Beal Bank believes that

the interests of justice and judicial efficiency are best served by maintaining the existing

stay in this action until after the appeal is resolved. Counsel for Beal Bank and counsel

for Defendants therefore respectfully request that the Court set this matter for a further

Status Report in one hundred eighty (180) days. Beal Bank will update the Court before

that if the appeal is resolved in the interim.

Dated: April 21, 2021

MARCIA A. SWIFT                                  BEAL BANK USA
CHRIS T. SWIFT
                                                 By: /s/ Collette A. Woghiren
By: _/s/ George Olsen__________
                                                 Karl R. Barnickol
George H. Olsen                                  Collette A. Woghiren
Law Office of George H. Olsen                    NEAL, GERBER & EISENBERG, LLP
PO Box 576                                       Two North LaSalle Street
Flossmoor, IL 60422                              Chicago, IL 60602-3801
golsenlaw@gmail.com                              (312) 269-8000




                                             -2-
    Case: 1:16-cv-10729 Document #: 97 Filed: 04/21/21 Page 3 of 3 PageID #:781




                            CERTIFICATE OF SERVICE

      Collette A. Woghiren, an attorney, states that she caused a copy of the Status

Report to be served on:

                                   George H. Olsen
                             Law Office of George H. Olsen
                                      PO Box 576
                                 Flossmoor, IL 60422
                                golsenlaw@gmail.com

via electronic filing using the United States District Court for the Northern District of

Illinois CM/ECF system which sent notification of such filing on April 21, 2021.


                                         /s/     Collette A. Woghiren




                                           -3-
